ACCEPTED
                                                                            14-15--00322-CV
                                                               FOURTEENTH COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                        4/9/2015 11:32:02 AM
                                                                         CHRISTOPHER PRINE
                                                                                      CLERK

                          NO. 14-15-00322-CV

                                                     FILED IN
                                              14th COURT OF APPEALS
                  IN THE COURT OF APPEALS         HOUSTON, TEXAS
          FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                                              4/9/2015 11:32:02 AM
                       HOUSTON, TEXAS         CHRISTOPHER A. PRINE
                                                       Clerk

                        GLENN BECKENDORFF,

                                                        Appellant,
                                     v.

                  CITY OF HEMPSTEAD, TEXAS,
       CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD, and
                     PINTAIL LANDFILL, LLC,

                                                        Appellees.



              MOTION FOR 15-DAY EXTENSION OF TIME
                   TO FILE NOTICE OF APPEAL


TO THE HONORABLE COURT OF APPEALS:

     Appellant/Movant makes this motion to Extend the Time for Filing the

Notice of Appeal in this Cause.

     1.    This appeal arises from what purports to be an “Agreed Final

Judgment” signed on February 20, 2015 in Cause Number 13-03-21872 in the

506th District Court of Waller County, Texas.




                                     1
      2.    The Notice of Appeal was due on March 23, 2015. However, the

attorney for Appellant requests a 15-day extension to file the Notice of Appeal

for the reasons set forth below. The Notice of Appeal was filed on April 2,

2015 with the Waller County District Clerk’s Office (Exhibit C).

            On December 1, 2014, the case was called for trial. All parties

      appeared through their attorneys of record and announced ready for

      trial. A jury, consisting of 12 qualified jurors having been previously

      demanded, was duly empanelled and the case proceeded to trial. At

      the conclusion of the evidence, the Court submitted the questions of

      fact in the case to the jury and a verdict was returned.

            Before a final judgment was signed in accordance with the jury

      verdict, a settlement was supposedly reached. The settlement was

      supposedly in the form of an Agreed Final Judgment, but former County

      Judge Glenn Beckendorff had not been given notice of such Agreed

      Final Judgment. (See Affidavit of Judge Glenn Beckendorff - Exhibit A

      and Affidavit of David Carp - Exhibit B).

            Further, there is no longer a justiciable controversy that exists

      against Judge Beckendorff as he no longer holds public office for Waller

      County, Texas. Specifically, a declaratory judgment is appropriate only


                                      2
      if a justiciable controversy exists as to the rights and status of the

      parties and the controversy will be resolved by the declaration sought.

      To constitute a justiciable controversy, there must exist a real and

      substantial controversy involving genuine conflict of tangible interest,

      not merely a theoretical dispute. Bonham State Bank v. Beadle, 907
S.W.2d 465 (Tex. 1995); Noell v. Air Park Homeowners Ass’n, Inc., 246
S.W.3d 827 (Tex. App. Dallas 2008), petition for review filed, (Nov. 6,

      2008). A UDJA action will lie within the subject-matter jurisdiction of the

      district courts when there is (1) a justiciable controversy as to the rights

      and status of parties actually before the court for adjudication; and (2)

      the controversy will be actually resolved by the declaration sought.

      Brooks v. Northglen Ass’n, 141 S.W.3d 158 (Tex. 2004); Texas Dept.

      of Ins. v Reconveyance Services, Inc., 240 S.W.3d 418 (Tex. App.

      Austin 2007), petition for review filed, (Nov. 14, 2007).



      3.     This is Appellant’s first request for an extension to file the Notice

of Appeal.

      4.     Counsel for Appellant needs an additional 15 days to and

including April 6, 2015, to file Appellant’s Notice of Appeal.


                                        3
     5.    This extension is not requested for delay, but so that justice may

be done.

                     CERTIFICATE OF CONFERENCE

     Mr. Carp states that on April 2, 2015 an email was sent to all trial

counsel for appellees in this matter asking whether they were opposed or

unopposed to this motion. The email was followed up on the same day by

telephone calls. As of the date of the filing of this motion, we have the

following responses:

     Art Pertile/Corey Ouslander              Mr. Outlander stated they
     (City of Hempstead)                      were opposed

     James P. Allison / Eric Magee            Mr. Magee stated they no
     (Waller County)                          longer represented Waller
                                              County


     Brent Ryan                               Not opposed
     (Pintail Landfill)

     Blayre Pena (maternity leave)
     spoke with Mary (paralegal) who was
     going to give message and email to
     two attorneys covering for Ms.
     Pena.                                    Have not heard back
     (Citizens Against Landfill)

     Carol Chaney                             No response yet to email;
     (Citizens Against Landfill)              voice mail was “full”



                                     4
      WHEREFORE, Appellant respectfully request this Court extend the time

for filing Appellant’s Notice of Appeal to and including April 6, 2015, and for

all other relief to which he may be entitled.


Dated: April 3, 2015                       Respectfully submitted,

                                                /s/ David A. Carp
                                                David A. Carp
                                                TBN: 03836500
                                                Herzog & Carp
                                                427 Mason Park Boulevard
                                                Katy, Texas 77450
                                                713.781.7500 Phone
                                                713.781.4797 Fax
                                                dcarp@hcmlegal.com

                                                Attorneys for Appellants




                                       5
                       CERTIFICATE OF SERVICE

      I hereby certify that on April 9, 2015 a true and correct copy of the
foregoing Appellants’ Motion for 15-Day Extension of Time to File Notice of
Appeal was delivered via e-mail.

James P. Allison
J. Eric Magee
Allison, Bass & Magee, LLP
A. O. Watson House
402 W. 12th Street
Austin, Texas 78701
j.allison@allison-bass.com
Attorneys for Waller County, Texas and
Waller County Commissioners Court

Arthur L. Pertile III
Kelly Dempsey
Corey R. Ouslander
Olson & Olson, LLP
Wortham Tower, Suite 600
2727 Allen Parkway
Houston, Texas 77019
apertile@olsonllp.com
Attorneys for City of Hempstead

Terry L. Scarborough
Michael L. Woodward
V. Blayre Pena
Hance Scarborough, LLP
400 W 15th #950
Austin, Texas 78701
bpena@hslawmail.com




                                    6
Carol A. Chaney
Law Office of Carol A. Chaney
820 13th Street
P.O. Box 966
Hempstead, Texas 77445

Attorneys for Citizens Against the Landfill in Hempstead

Brent W. Ryan
McElroy, Sullivan & Miller, LLP
P.O. Box 12127
Austin, Texas 78711
bryan@msmtx.com

Attorneys for Pintail Landfill, LLC



                                          /s/ David A. Carp




                                      7